Case 2:17-cv-01243-WSS Document 227 Filed 09/17/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

ALLEGHENY LUDLUM, LLC,
Plaintiff, Civil Action No. 2:17-cv-1243

Vv. Hon. William S. Stickman, IV

LIBERTY MUTUAL INSURANCE
COMPANY, ef ai,

Defendants.

 

 

ORDER OF COURT

AND NOW, this te day of September 2020, for the reasons set forth in the Court’s
Opinion filed this same day, IT IS HEREBY ORDERED that Liberty Mutual Fire Insurance
Company’s and Liberty Mutual Insurance Company’s motion for summary judgment (ECF No.
132), Continental Casual Company’s motion for summary judgment (ECF No. 136), United
States Fidelity & Guaranty Company’s motion for summary judgment (ECF No. 140), and
Hartford Casualty Insurance Company’s and Hartford Accident and Indemnity Company’s
motion for summary judgment (ECF No. 144) are GRANTED. Allegheny Ludlum, LLC’s

partial motions for summary judgment (ECF Nos. 148, 150, and 152) are DENIED.

BY THE COURT:

f
ering f oot gene aa
Ahh. S AA —
WILLIAM S. STICKMAN, IV
UNITED STATES DISTRICT JUDGE

 
